Filed 8/21/20 P. v. Bailey CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


THE PEOPLE,                                                                                  C090189

                   Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                  STKCRFE20180006721)
         v.

RICHARD W. BAILEY,

                   Defendant and Appellant.



         Appointed counsel for defendant Richard W. Bailey filed an opening brief setting
forth the facts of the case and asking this court to review the record to determine whether
there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) After
reviewing the entire record, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)

                                   FACTS AND PROCEDURAL HISTORY
         Defendant was charged with two counts of committing sexual intercourse with
Jane K. Doe, a child 10 years or younger (Pen. Code § 288.7, subd. (a)--counts 1 & 2
[statutory section citations that follow are to the Penal Code unless otherwise stated]);
oral copulation with Jane K. Doe, a child 10 years or younger (§ 288.7, subd. (b)--count


                                                             1
3); committing lewd and lascivious acts against Jane K. Doe (§ 288, subd. (a)--counts 4
& 5); contacting Jane J. Doe and Jane R. Doe, respectively, both minors, with the intent
to commit a sexual offense (§ 288.3, subd. (a)--counts 6 & 7); and committing lewd and
lascivious acts against Jane F. Doe and Jane L. Doe, respectively, both children under the
age of 14 (§ 288, subd. (a)--counts 8 & 9). The information alleged, as to counts 4, 5, 8,
and 9, that defendant committed the offenses against more than one victim (§ 667.61,
subd. (e)(4)).
       During defendant’s jury trial, Jane K. Doe, the daughter of one of defendant’s
friends, testified that he molested her on multiple occasions during visits to defendant’s
home. Years later, Jane K. Doe told her mother and stepfather about the molestations,
and they filed a police report. During the police investigation, Detective Nicholas Zanos
discovered prior reports of molestation against defendant concerning Jane F. Doe and
Jane L. Doe (the subjects of counts 8 and 9) from 2001, and he interviewed them. Jane F.
Doe and Jane L. Doe lived in the same neighborhood as defendant when they were
children. They each testified that defendant touched them inappropriately on at least one
occasion while they were playing at a lake in the neighborhood. Two other women
testified about similar uncharged acts of molestation defendant perpetrated against them
as children. An expert witness testified generally about delayed and incremental
disclosures and disassociation in child sexual abuse cases. He clarified that Child Sexual
Assault Accommodation Syndrome, which is related to the topics he covered, could not
be used to determine if a particular child had been abused.
       The jury found defendant guilty on counts 3, 4, and 5 (re: Jane K. Doe), count 8
(re: Jane F. Doe), and count 9 (re: Jane L. Doe), and found the related multiple victim
allegations true. The jury acquitted defendant on counts 6 and 7 (re: Jane J. Doe and Jane
R. Doe, respectively) and could not arrive at unanimous verdicts on counts 1 and 2 (re:
Jane K. Doe). The court declared a mistrial as to counts 1 and 2, and the People
subsequently dismissed those charges.

                                             2
       The trial court sentenced defendant to serve five consecutive terms of 15 years to
life on counts 3, 4, 5, 8, and 9 for an aggregate term of 75 years to life, and the court
awarded him presentence credit for a total of 504 days. The court imposed and then
permanently stayed all fines, fees, and assessments.
       Defendant filed a timely notice of appeal.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.
Having undertaken an examination of the entire record pursuant to Wende, we find no
arguable error that would result in a disposition more favorable to defendant.
Accordingly, we affirm the judgment.

                                        DISPOSITION
       The judgment is affirmed.



                                                   HULL, Acting P. J.

We concur:



MURRAY, J.



DUARTE, J.


                                              3